Order filed, March 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00847-CV
                                 ____________

                   MARCUS LADETTE DUNCAN, Appellant

                                          V.

                     ARDMORE APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1099611


                                      ORDER

      The reporter’s record in this case was due December 27, 2017. See Tex. R.
App. P. 35.1. On February 6, 2018, this court issued an order requiring the court
reporter to file the reporter’s record on or before March 8, 2018. On March 6, 2018,
the court reporter notified this court that appellant has not paid or made arrangements
to pay for the record and is not appealing as indigent.
      Appellant filed a Statement of Inability to Afford Payment of Court Costs in
the trial court. No contest was filed. “A party who files a Statement of Inability to
Afford Payment of Court Costs cannot be required to pay costs except by order of
the court as provided by this rule.” See Tex. R. Civ. P. 145(a). Appellant has not
been ordered to pay costs pursuant to Rule 145.

      Accordingly, we order Jodi Masera, the official court reporter, to file the
record in this appeal within 30 days of the date of this order.




                                   PER CURIAM